Citation Nr: 0639800	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1973 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In accordance with the appellant's 
request, she was scheduled to appear at a hearing to be held 
in May 2006 at the RO before a Veterans Law Judge from the 
Board.  This hearing was later cancelled at the appellant's 
request; instead, she submitted new evidence in support of 
her claim directly to the Board with a waiver of her right to 
have the RO initially consider this new evidence.  
Subsequently, after the record in this case was complete, the 
Board obtained a VA medical opinion concerning the merits of 
the current claim.  A copy of this August 2006 VA medical 
opinion was provided to the appellant and her representative, 
and they were accorded an opportunity to respond.  In October 
2006, the appellant indicated that she had no further 
argument or evidence to submit in connection with this 
appeal.  


FINDING OF FACT

The appellant does not currently have MS.  


CONCLUSION OF LAW

Entitlement to service connection for MS is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire VA to obtain 
the evidence on her behalf.  See, e.g., the letter addressed 
to the appellant by VA dated August 25, 2004.  In this 
letter, VA specifically informed the appellant of the current 
status of her multiple claims pending at that time, including 
the claim seeking service connection for MS; and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform VA of any additional 
evidence or information which she thought would support her 
claim, so that the RO could attempt to obtain this additional 
evidence for her.  Moreover, the veteran was specifically 
asked in this letter to submit any pertinent evidence in her 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the August 2004 VCAA notice to the 
veteran did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite this inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.   Moreover, the Board notes that 
the pertinent information concerning disability ratings and 
effective dates was later provided to the appellant in a 
letter issued in May 2006, shortly after the Dingess decision 
by the Court was issued.  

The service medical records and extensive postservice VA and 
private medical records have been obtained and reviewed in 
connection with this claim, including material obtained from 
the Social Security Administration.  The Board has also 
obtained a VA medical opinion concerning the medical 
questions presented by this appeal, of which the appellant 
and her representative have been informed and to which they 
were offered the opportunity to respond.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant specified in October 2006 that she had no 
additional argument or evidence to submit in support of this 
claim.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in March 2006 after the final VCAA letter 
was issued in August 2004.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests MS to a 
degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active service from September 1973 to 
August 1976.  She is seeking service connection for MS, and 
has reported that MS was first diagnosed in late 1977, 
shortly after her separation from active service in August 
1976.  However, this diagnosis has been questioned for years.  
For example, VA hospitalization and neurological evaluation 
of the appellant in October 2001 indicated that she did not 
have MS.  Since that time, however, the Social Security 
Administration has granted disability benefits to the 
appellant based upon impairment due to MS, and a private 
neurologist has been treating the appellant since February 
2004 with thrice weekly injections of Rebif for MS, according 
to her VA medical records.  

After obtaining all relevant medical records which are 
currently available, including the service medical records, 
the October/November 1977 VA hospital records reflecting the 
initial report of possible MS and other postservice medical 
records, and extensive material received from the Social 
Security Administration, the Board sent the present appeal to 
a VA medical expert who carefully reviewed the entire 
evidentiary record in this case in August 2006.  This medical 
expert is the Chief of the Neurology Service at a VA Medical 
Center; and he indicated that there is currently insufficient 
evidence to support the diagnosis of MS and that it was 
unlikely that the appellant currently had MS.  For example, 
the medical expert indicated in his August 2006 medical 
opinion that a spinal tap of the appellant did not support a 
diagnosis of MS, nor did her evoked potentials.  Furthermore, 
prior MRI's (Magnetic Resonance Images) appeared to be 
equivocal, and a radiological report which suggested the 
possibility of MS was insufficient in itself to make a 
diagnosis of MS.  This conclusion by a medical expert was 
based upon an exhaustive review of the relevant medical 
evidence.  Although given the opportunity to do so, the 
appellant has not submitted competent medical evidence to 
rebut this medical opinion.  

The Board finds the August 2006 medical opinion by a VA 
medical expert to be both comprehensive and fully convincing 
concerning the medical questions at issue in the present 
appeal, and the rationale of that medical opinion is hereby 
adopted by the Board.  Since a preponderance of the evidence 
is unfavorable to the claim, indicating that the appellant 
does not currently have the claimed MS, the present appeal 
will be denied for this reason.  


ORDER

Service connection for MS is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


